Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25, 27, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. 20020165794) in view of Pokémon Fossil Booster Box in further view of Shigeta (U.S. 20140033660)
Regarding claim 19, Ishihara discloses a manufacturing method for a trading card package, the method comprising: 
selecting from a plurality of trading cards, and grouping into a single group, a predetermined number of the plurality trading cards (Par. 56-67, cards ranked by rareness and combined at fixed ratio into one card pack), 
Par. 56-67, cards ranked by rareness and combined at fixed ratio into one card pack, 
wherein printed on each of the trading cards of the group of trading cards is information concerning the respective rareness degree by which the trading card is classified (Par. 45, notify a degree of rarity value, rareness mark is given to any area of the trading card); 
packaging all of the trading cards of the single group into a single package of a plurality of packages (Par. 37, card combining and packaging device packages cards); 
assigning a package ID to the package (Par. 59, specific barcode applied to package); 
and enclosing in the package or providing on the package a code representing the assigned package ID (Par. 59, specific barcode printed on backside off package)	
While Ishihara does not explicitly disclose registering in a database content of the group in association with the assigned package ID, Ishihara discloses Par. 59 and Fig. 4, database storage 14a, each expansion pack has a pack number (1-3 etc.) in which certain kind numbers (100-199, 200-299 etc.) are allowed to be sorted to (see Fig. 4 database structure) and a specific barcode is printed on each expansion pack to identify the pack (Par. 59) and therefore, one of ordinary skill would have found obvious the barcode identifying the pack is tied to the database content identifying the expansion pack so that the system would know which pack number has been selected.
However, Ishihara does not disclose enclosing each of a plurality of subsets of the plurality of packages into a respective one of a plurality of inner boxes, each of the subsets including more than one of the packages
assigning each of the inner boxes a respective unique inner box ID;
and for each of the inner boxes, associating, in the database inner box ID with the package IDs of the packages included in the inner box. 
Pokémon Fossil Booster Box, discloses enclosing each of a plurality of subsets of the plurality of packages into a respective one of a plurality of inner boxes, each of the subsets including more than one of the packages (Pg. 1, factory sealed box contains 36 packs (plurality of packages) of 11 cards per pack)
However, Ishihara, as modified by Pokémon Fossil Booster Box, does not explicitly disclose assigning each of the inner boxes a respective unique inner box ID;
and for each of the inner boxes, associating, in the database inner box ID with the package IDs of the packages included in the inner box. 
Shigeta discloses assigning each of the inner boxes a respective unique box ID (Par. 27, carton ID and carton barcode 30);
and for each of the inner boxes, associating, in the database inner box ID with the package IDs of the packages included in the inner box. (Par. 27, carton ID (inner box ID) may be registered in a database and associated with the ID codes (package ID of packages inside inner box) of the packaging boxes of playing cards contained in carton).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses trading cards grouped together into packages with packages grouped together into one box, as taught by Pokémon Fossil Booster Box to provide Ishihara with the advantage of providing more booster packs of trading cards for a lower price. 
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, as modified by Pokémon Fossil Booster Box, which discloses a box with individual packs of cards placed within, with the tracking ID of cartons/boxes for cards, as taught by Shigeta to provide Ishihara, modified by Pokémon Fossil Booster Box, with the advantage of being able to track shipments of the boxes/cartons in a database. 
Regarding claim 20, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 19.
Ishihara further discloses respective trading card IDs (Fig. 3-4, 14b, each card has assigned card number) are imparted to each of the trading cards; 
the method further includes registering the trading card IDs of the trading cards of the group in the database (Fig. 4, database 14 stores card data such as card number, name, rareness etc.); 
and the package ID, the trading card IDs of the trading cards of the group of trading cards, and the respective rareness degrees by which the trading cards of the group of trading cards are classified are associated with each other in the database (Fig. 4, database 14 stores all card data and package data, such as extension pack number, kind number, card number, rareness etc.). 
Regarding claim 21, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 20.
Ishihara further discloses wherein the respective trading card IDs are read when the trading cards are grouped at least one of (a) during the grouping and (b) before or during the packaging (Par. 76, MPU reads card number (card kind specifying data) of ten sheets of cards enclosed in card pack, Par. 84, 10 sheets of card kind data written to card number storage area to register and then card factory encloses cards in package, i.e. cards are read before packaging)
Regarding claim 22, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 20.
Ishihara further discloses determining, based on the trading card IDs and the rareness degrees of the trading cards included in the package, whether the number and the group of trading cards in the package are a number and a group conforming to the predetermined rules (Par 56-57, cards sorted by rareness level and combined at a fixed ratio into one pack, and packages a predetermined number of cards i.e. 10 cards). It is noted that Ishihara discloses using card data as disclosed on Par. 56 to select cards to be placed into a card pack, and the number and group of cards would inherently conform to the 
Regarding claim 23, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 19.
Ishihara further discloses the grouping and packaging is performed for each of a plurality of sets of trading cards, thereby forming the plurality of packages (Par. 84, cards enclosed in one card pack). It is noted that as Ishihara packages 10 cards in a pack, a user purchasing more than one card pack would had each pack packaged as claimed. 
However, Ishihara does not disclose the plurality of inner boxes are included in a carton.           
 Shigeta discloses the plurality of inner boxes are included in a carton (Par. 27, carton ID (inner box ID) may be registered in a database and associated with the ID codes (package ID of packages inside inner box) of the packaging boxes of playing cards contained in carton).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, as modified by Pokémon Fossil Booster Box, which discloses a box with individual packs of cards placed within, with the tracking ID of cartons/boxes for cards, as taught by Shigeta to provide Ishihara, modified by Pokémon Fossil Booster Box, with the advantage of being able to track shipments of the boxes/cartons in a database. 
Regarding claim 24, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 19.
	However, Ishihara alone, does not disclose packing in each of a plurality of cartons a respective plurality of the inner boxes, wherein: 
each of the plurality of cartons is assigned a respective unique carton ID; and for each of the cartons, the respective carton is associated in the database with the inner box IDs of the inner boxes included in the respective carton.
Shigeta discloses packing in each of a plurality of cartons a respective plurality of the inner boxes, wherein: 
each of the plurality of cartons is assigned a respective unique carton ID (Par. 27 container 300 has container ID); 
and for each of the cartons, the respective carton is associated in the database with the inner box IDs of the inner boxes included in the respective carton (Par. 27, container ID (applicant carton ID) may be registered in a database and associated with the carton ID (inner box ID)).  
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, as modified by Pokémon Fossil Booster Box, which discloses a box with individual packs of cards placed within, with the tracking ID of containers for cards, as taught by Shigeta to provide Ishihara, modified by Pokémon Fossil Booster Box, with the advantage of being able to track shipments of the containers in a database.          
Regarding claim 25, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 24.
However, Ishihara alone, does not disclose for each of one or more of the cartons, determining, based on the carton IDs and the rareness degrees of the trading cards included in the carton, whether a combination of a number and rareness degrees of the trading cards in the carton are a combination of a number and rareness degrees conforming to the predetermined rules.
While Ishihara, as modified by Shigeta does not explicitly disclose for each of one or more of the cartons, determining, based on the carton IDs and the rareness degrees of the trading cards included in the carton, whether a combination of a number and rareness degrees of the trading cards in the carton are a combination of a number and rareness degrees conforming to the predetermined rules, Ishihara discloses a fixed ratio of card rareness (Par. 56)  and would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and Par. 27, container ID) and therefore one of ordinary skill would readily recognize the cards in the carton would follow the predetermined rule as claimed.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages of cards, as taught by Shigeta to provide Ishihara, with the advantage of storing multiple packages in one container. 
Regarding claim 27, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 23.
However, Ishihara alone, does not disclose for each of one or more of the inner boxes, determining, based on the inner box IDs and the rareness degrees of all of the trading cards included in the respective inner box, whether a combination of a number and rareness degrees of the trading cards in the respective inner box are a combination of a number and rareness degrees conforming to the predetermined rules.
While Ishihara, as modified by Shigeta does not explicitly disclose for each of one or more of the inner boxes, determining, based on the inner box IDs and the rareness degrees of all of the trading cards included in the respective inner box, whether a combination of a number and rareness degrees of the trading cards in the respective inner box are a combination of a number and rareness degrees conforming to the predetermined rules, Ishihara discloses a fixed ratio of card rareness (Par. 56)  and would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed and Shigeta discloses inner boxes of cards with IDs (Par. 27, carton ID) and therefore one of ordinary skill would readily recognize the cards in the inner boxes would follow the predetermined rule as claimed.

Regarding claim 30, Ishihara discloses a card package comprising: 
a code (Par. 59, specific barcode applied to package) representing a unique package ID assigned to the package, wherein the code is in an interior of the package or is on an exterior surface (Par. 59, specific barcode printed on backside off package) of the package; 
and multiple cards combined into a group of cards for inclusion in the package according to predetermined rules (Par. 56-57, cards sorted by rareness and combined at a fixed ration packed to a predetermined number of cards), wherein: 
each of the cards of the group of cards is classified into a respective one of a plurality of rareness degrees (Par. 56, cards sorted by rareness); 
the respective rareness degrees by which two or more of the cards of the group of cards are classified differ from one another (Par. 56, cards sorted by rareness for example into 3 levels of rareness); 
printed on each card of the multiple cards of the group of cards is information concerning the respective rareness degree by which the respective card is classified (Par. 45, notify a degree of rarity value, rareness mark is given to any area of the trading card); 
While Ishihara does not explicitly disclose content of the group of cards and the package ID assigned to the package are associated with each other in a database, Ishihara discloses Par. 59 and Fig. 4, database storage 14a, each expansion pack has a pack number (1-3 etc.) in which certain kind numbers (100-199, 200-299 etc.) are allowed to be sorted to (see Fig. 4 database structure) and a specific barcode is printed on each expansion pack to identify the pack (Par. 59) and therefore, one of 
However, Ishihara alone, does not disclose the package is enclosed with one or more other packages of cards in one of a plurality of inner boxes, each inner box of the plurality of inner boxes is assigned a unique inner box ID that is associated in the database with package IDs of each package included in the inner box. 
Pokémon Fossil Booster Pack discloses the package is enclosed with one or more other packages of cards in one of a plurality of inner boxes (Pg. 1, each box contains 36 packs of 11 cards per pack)
However, Ishihara, as modified by Pokémon Fossil Booster Pack does disclose each inner box of the plurality of inner boxes is assigned a unique inner box ID that is associated in the database with package IDs of each package included in the inner box. 	Shigeta discloses each inner box of the plurality of inner boxes is assigned a unique inner box ID that is associated in the database with package IDs of each package included in the inner box. (Par. 27, carton ID (inner box ID) may be registered in a database and associated with the ID codes (package ID of packages inside inner box) of the packaging boxes of playing cards contained in carton).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses trading cards grouped together into packages with packages grouped together into one box, as taught by Pokémon Fossil Booster Box to provide Ishihara with the advantage of providing more booster packs of trading cards for a lower price. 
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, as modified by Pokémon Fossil Booster Box, which a database with package ID’s stored with the tracking ID of cartons/boxes for cards, as taught by Shigeta to provide Ishihara, 
Regarding claim 31, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 30.
Ishihara further discloses wherein each of the cards of the package is assigned a respective card ID (Fig. 3-4, 14b, each card has assigned card number) that is associated in the database with the package ID (Fig. 4, database 14 stores card data such as card number, name, rareness etc.).
Regarding claim 32, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 31.
Ishihara further discloses wherein whether a number and the group of the cards in the package conform to the predetermined rules is determinable based on the card ID’s and the rareness degrees of the cards included in the package (Par 56-57, cards sorted by rareness level and combined at a fixed ratio into one pack, and are from the same kind number range Par. 59, see Fig. 4, kind no 100-199 in extension pack 1, etc.). It is noted that Ishihara discloses using card data as disclosed on Par. 56 to select cards to be placed into a card pack, and the number and group of cards would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed. 
Regarding claim 33, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 30.
Ishihara discloses the card packages include a trading card package (Par. 13 Lns. 18-21, card pack encloses trading cards, i.e. is a trading card package) and the multiple cards include multiple trading cards. (Par. 13, Lns. 18-21, trading cards enclosed in package)
Regarding claim 34, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 30.
Ishihara alone, does not disclose the inner box including the package is included with others of the inner boxes in one of a plurality of cartons that are each assigned a respective unique carton ID that is associated in the database with the inner box IDs of all of the inner boxes included in the respective carton.
Shigeta discloses the inner box including the package is included with others of the inner boxes in one of a plurality of cartons that are each assigned a respective unique carton ID that is associated in the database with the inner box IDs of all of the inner boxes included in the respective carton (Par. 27, both carton ID and container ID are stored in database and carton ID and container ID provides all information related to ID codes of packaging boxes in the carton or container)
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages of cards, as taught by Shigeta to provide Ishihara, with the advantage of tracking both individual cartons as well as containers of cards in one database to provide more accurate tracking.
Regarding claim 35, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 34.
However, Ishihara alone, does not disclose wherein whether a combination of a number and the rareness degrees of the cards in the carton that includes the package conform to the predetermined rules is determinable based on the card IDs and the rareness degrees of all of the cards of the carton.
While Ishihara, as modified by Shigeta does not explicitly disclose wherein whether a combination of a number and the rareness degrees of the cards in the carton that includes the package conform to the predetermined rules is determinable based on the card IDs and the rareness degrees of all of the cards of the carton,
Ishihara discloses a fixed ratio of card rareness (Par. 56)  and as each card has a card ID (Fig. 4, database shows card ID’s)  and would inherently conform to the predetermined rules, as Ishihara has Par. 27) and therefore one of ordinary skill would readily recognize the cards in the carton would follow the predetermined rule as claimed.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages of cards, as taught by Shigeta to provide Ishihara, with the advantage of storing multiple packages in one container. 
Regarding claim 36, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 33.
However, Ishihara alone, does not disclose wherein whether a combination of a number and the rareness degrees of the cards in the carton that includes the package conform to the predetermined rules is determinable based on the card IDs and the rareness degrees of all of the cards of the carton.
While Ishihara, as modified by Shigeta does not explicitly disclose wherein whether a combination of a number and the rareness degrees of the cards in the inner box that includes the package conform to the predetermined rules is determinable based on the card IDs and the rareness degrees of all of the cards of the inner box.
Ishihara discloses a fixed ratio of card rareness (Par. 56)  and as each card has a trading card ID (Fig. 4, database shows card ID’s)  and would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed and Shigeta discloses boxes of cards (Par. 27) and therefore one of ordinary skill would readily recognize the cards in the carton would follow the predetermined rule as claimed.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages . 

Claims 26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. 20020165794), Pokémon Fossil Booster Box and Shigeta (U.S. 20140033660) in view of Carter (U.S. 20020152141)
Regarding claim 26, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 24.
However, Ishihara, as modified does not disclose for each of one or more of the cartons, determining, based on a weight of the respective carton while the respective carton includes therein its respective plurality of inner boxes, whether a number of the trading cards in the respective carton is a number conforming to the predetermined rules
While Carter does not explicitly disclose each of one or more of the cartons, determining, based on a weight of the respective carton while the respective carton includes therein its respective plurality of inner boxes, whether a number of the trading cards in the respective carton is a number conforming to the predetermined rules, Carter discloses (Par. 51) weighing credit card receipts and based on the weight measurement determines the number of credit card receipts to determine if the number is correct to prevent errors and when taken in combination with Ishihara, as modified by Shigeta which discloses a carton of cards (Shigeta Par. 27), one of ordinary skill would have readily recognized using the weight of the carton to check the card count for errors as a simplified way to ensure the correct number of cards in a package. 
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, as modified which discloses trading cards grouped together into packages and put into cartons with using a weight measurement to ensure the correct number of items, 
Regarding claim 28, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 19.
However, Ishihara, as modified does not disclose for each of one or more of the inner boxes, determining, based on a weight of the respective inner box while the respective inner box includes therein its respective plurality of packages, whether a number of the trading cards in the respective inner box is a number conforming to the predetermined rules.
While Carter does not explicitly disclose for each of one or more of the inner boxes, determining, based on a weight of the respective inner box while the respective inner box includes therein its respective plurality of packages, whether a number of the trading cards in the respective inner box is a number conforming to the predetermined rules, Carter discloses (Par. 51) weighing credit card receipts and based on the weight measurement determines the number of credit card receipts to determine if the number is correct to prevent errors and when taken in combination with Ishihara, as modified by Shigeta which discloses an inner box of cards (Shigeta Par. 27), one of ordinary skill would have readily recognized using the weight of the box to check the card count for errors as a simplified way to ensure the correct number of cards in a package. 
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, as modified which discloses trading cards grouped together into packages and put into boxes with using a weight measurement to ensure the correct number of items, as taught by Carter to provide Ishihara with the advantage of easily verifying the number of items in a package based on weight. 
Regarding claim 29, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 19.
Ishihara does not explicitly disclose determining, based on a weight or thickness of the package while the package includes the group of playing cards, whether a number of the trading cards in the package is a number conforming to the predetermined rules. 
While Carter does not explicitly disclose determining, based on a weight or thickness of the package while the package includes the group of playing cards, whether a number of the trading cards in the package is a number conforming to the predetermined rules, Carter discloses (Par. 51) weighing credit card receipts and based on the weight measurement determines the number of credit card receipts to determine if the number is correct to prevent errors and when taken in combination with Ishihara, which discloses a package including a group of playing cards (Par. 57), one of ordinary skill would have readily recognized using the weight to check the card count for errors as a simplified way to ensure the correct number of cards in a package. 
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses trading cards grouped together into packages with using a weight measurement to ensure the correct number of items, as taught by Carter to provide Ishihara with the advantage of easily verifying the number of items in a package based on weight. 

Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive. 
Regarding the first argument regarding claims 19-22, it is argued that the limitations noted by the applicant were amended in the most recent set of claims and therefore, is moot that Ishihara does not teach these now claimed limitations. It appears the amendments made were limitations brought in 
Regarding the second argument regarding claims 30-32, the same argument as above applies to these claims as well. 

It is argued that Shigeta states in Par. 27 “multiple cartons CA are contained in a container 300…as shown in Fig. 8, a carton ID including an RFID and a carton barcode 30 are attached to each carton CA” which is the same as the claimed “inner box” and “inner box ID” as each carton acts as in inner box within the larger container. 
It is argued that Shigeta states in Par. 27 cited by the applicant, “multiple packing boxes 2 of shuffled playing cards” which is the same as the claimed multiple packages included in the inner box and further states in Par. 27 “carton IDs may be registered in a database and associated with the ID codes of the packaging boxes of shuffled playing cards”. The “ID codes of the packaging boxes of playing cards” is the same as the package ID of multiple packages included in the inner box” and as seen above Shigeta clearly associates the carton IDs registered in a database with the ID cods of the packaging boxes of playing cards within the cartons” and therefore discloses the same limitation as the claimed “associating, in the database, the inner box ID with the package ID’s of the packages included in the inner box”. 
Regarding the arguments directed towards claims 33-36, as explained above, Shigeta discloses for each of the inner boxes, associating in a database, an inner box ID with a package ID of packages included in the inner box. 
Regarding claims 26, 28, 29, no new arguments were presented. 
Therefore, for the reasons above, the rejection is seen above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RKP/
/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711